Concurring Opinion.
Fenner, J.
Nothing is better settled than that the valuation of property for taxation by official assessors is in the nature of a judicial *426act, protected by all presumptions in favor of its fairness and correctness, and subject to reduction only on clear, affirmative proof that it is excessive.
Tbe assessors have valued tbe property at $310,000, wbicli is supported by proof that its recent actual cost to the owner was about $395,000, and that the owner insures the building alone at $175,000, which, considering the indestructible character of the construction, indicates a valuation which, added to the value of the land, would not fall short of the amount fixed by the assessors.
There is no proof that the cost was particularly extravagant, at least to an extent affecting this assessment; or that the property has since deteriorated in value; or that the owner would sell it for an amount less than its cost.'
The only evidence opposed by the owner is the testimony of certain experts in real estate, who adopt a rule of valuation based upon a relation to the rental value of the property, and who, on that basis, estimate it at not exceeding $200,000.
If we were to accept this rule and carry it to its legitimate results, there seems no good reason why the assessment should not be reduced to $125,000 as readily as to $200,000.
The rule is just enough when applied to ordiuary commercial property, built and adapted for common and ordinary commercial purposes and with a view to occupation or rental for such purposes.
But so far as this property is concerned, it was not constructed for such purposes. It was built for the peculiar purpose of a cotton exchange, an unique institution, in its nature exclusive of the existence of any similar one.
It chances that the upper portions of the building are adapted to renting purposes. But that is a mere accident. Suppose it had pleased the projectors to throw the entire interior into a vast and lofty rotunda for its own exclusive occupancy. This might have been even more costly; yet under the rule adopted by the experts in this case, its rental value would have been vastly reduced and we might have been called on to reduce the assessment in proportion.
The most palatial residence in the city, if thrown upon the market for rent, might not bring more than $1800 or $2000 a year. Should it, therefore, bo assessed at only $18,000 or $20,000, though its recent cost may have been $50,000 or $75,0009
Obviously the rule of the experts is not applicable to such cases.
There exists, in fact, no rigid rules for the valuation of property, which is affected by a multitude of circumstances which no rule could foresee or provide for.
*427The assessors must consider all these circumstances and elements oí value, and must exercise a prudent discretion in reaching conclusions.
Where it is shown that their assessments are manifestly excessive, they will be reduced; but where the judicial mind is left in doubt, on the evidence, whether such excess exists, I think it a sound rule to leave the assessment undisturbed.
In this case, the action of the assessors has been approved by the judge of the district court, as well, as by this Court.
1, therefore, concur in the decree rendered herein.
Manning, J., concurs in this opinion.